Citation Nr: 0922599	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  07-40 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss disability and, if so, whether the 
claim should be granted.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus and, if so, whether the claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Laskin, Law Clerk 

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2006).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The Veteran served on active duty from November 1955 to 
November 1959.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for bilateral hearing loss disability is decided 
herein while the other matters on appeal are addressed in the 
remand that follows the order section of this decision.


FINDINGS OF FACT

1.  In an unappealed August 2003 rating decision, the RO 
denied service connection for bilateral hearing loss 
disability.

2.  The evidence associated with the claims file subsequent 
to the August 2003 rating decision includes evidence that 
relates to an unestablished fact necessary to substantiate 
the claim for entitlement of service connection to bilateral 
hearing loss disability; is not cumulative and redundant of 
evidence already of record; and is sufficient to raise a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been presented to reopen a 
claim of entitlement to service connection for bilateral 
hearing loss disability.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 2002 & Supp. 2008).  The exception 
to this rule is 38 U.S.C.A. § 5108, which provides that if 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.

New evidence is defined as evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of evidence is 
presumed unless the evidence is inherently incredible or 
consists of statements that are beyond the competence of the 
person or persons making them.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 
429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Analysis

Entitlement to service connection for bilateral hearing loss 
disability was denied in an unappealed rating decision issued 
in August 2003 because the service treatment records did not 
reflect any hearing loss disability and there was no medical 
evidence linking the disability to service.

The subsequently received evidence includes statements from 
the Veteran concerning his exposure to excessive noise in 
service.  The evidence added to the record also includes the 
record of an August 2004 private audiology examination, which 
indicates that the Veteran's bilateral hearing loss possibly 
was related to noise-related trauma.  The Veteran's 
statements and the August 2004 private audiology record are 
neither cumulative nor redundant of the evidence previously 
of record.  Moreover, since the Veteran's statements allege 
excessive noise exposure in service and the August 2004 
records suggests that the Veteran's hearing loss is related 
to noise exposure, the Board finds that the evidence added to 
the record is sufficient to establish a reasonable 
possibility of substantiating the claim.  Accordingly, 
reopening of the claims is in order.


ORDER

New and material evidence having been received, reopening of 
the claim of entitlement to service connection for bilateral 
hearing loss disability is granted.


REMAND

The Veteran contends that service connection is warranted for 
bilateral hearing loss disability and tinnitus.  The 
Veteran's service treatment records do not show that he 
experienced decreased hearing acuity during service.  
However, the Veteran is competent to describe his in-service 
exposure to loud noises and his perception of his own 
diminished hearing and ringing in the ears.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  Moreover, the Board has no reason to 
question the credibility of the Veteran's statements and 
testimony concerning his in-service noise exposure.  In this 
regard, the Board notes that the Veteran's service records 
confirm that he served in the Air Force and worked with 
aircraft supplies on the flight line.  

Although the August 2004 private record discussed above 
suggests that the Veteran's hearing loss may be related to 
noise exposure during active service, the record is not 
adequate for adjudication purposes because the author did not 
provide an assessment of the likelihood that the hearing loss 
is related to noise exposure or specifically relate the 
hearing loss to noise exposure in service.  Moreover, the 
audiologist did not provide the rationale for his opinion.  
Therefore, the Board has determined that the Veteran should 
be afforded a VA examination for the purpose of determining 
whether his bilateral hearing loss disability is 
etiologically related to service.  

Although VA is not obliged to provide a VA examination in 
response to a claim to reopen if new and material evidence 
has not been presented, the Board has determined that since a 
remand of this case for a VA examination is in order, the VA 
examiner should also determine if the Veteran has tinnitus 
that is related to his active service.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The Veteran should be afforded an 
examination by an examiner with 
appropriate expertise to determine the 
nature and etiology of his bilateral 
hearing loss disability and tinnitus.  
The claims folder must be made available 
to and reviewed by the examiner.  Any 
indicated studies should be performed.

Based on the examination results and the 
review of the claims folder, the examiner 
should provide an opinion as to whether 
there is a 50 percent or better 
probability that the Veteran's bilateral 
hearing loss disability and tinnitus are 
etiologically related to his active 
service.  The rationale for each opinion 
expressed must also be provided.

2.  The RO or the AMC also should 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
adjudicate the Veteran's reopened claim 
for service connection for bilateral 
hearing loss disability on a de novo 
basis and readjudicate the issue of 
whether new and material evidence has 
been received to reopen a claim of 
entitlement to service connection for 
tinnitus and, if so, whether the claim 
should be granted.

4.  If the benefits sought on appeal are 
not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the claims folder is 
returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  Moreover, the law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


